People v Randell T. (2014 NY Slip Op 06765)
People v Randell T.
2014 NY Slip Op 06765
Decided on October 7, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 7, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


13011 155/10

[*1] The People of the State of New York, Respondent,
vRandell T., Defendant-Appellant.
Office of The Appellate Defender, New York (Richard M. Greenberg of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Axelrod of counsel), for respondent.
Judgment, Supreme Court, New York County (Analisa Torres, J.), rendered May 11, 2011, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 3½ years followed by three years' postrelease supervision, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the conviction, adjudicating defendant a youthful offender, and reducing the sentence to a term of 1  to 4 years, and otherwise affirmed.
In light of defendant's age and limited prior juvenile or criminal record at the time of the incident, we exercise our discretion to modify the sentence to the extent indicated. Under the circumstances of this case, including the fact that the presentence report recommended youthful offender adjudication, we find that "the interest of justice would be served by relieving [defendant] from the onus of a criminal record" (CPL 720.20[1][a]; see People v Kwame S., 95 AD3d 664 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 7, 2014
CLERK